Citation Nr: 0318867	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a disability 
manifested by high cholesterol and triglycerides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1995 to April 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).

A hearing was held at the RO before a local hearing officer 
in November 2002, pursuant to the veteran's request.  A 
transcript of the hearing is of record.  Service connection 
has been granted for hypertension during the course of this 
appeal.  Thus, that issue requires no additional review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues before the Board has 
been obtained.

2.  There is no competent medical evidence to show that the 
veteran has a current chronic right knee disability related 
to service.  

3.  There is no competent medical evidence to show that the 
veteran has a current chronic low back disability related to 
service.  Even if the veteran was treated for a back 
complaint in service, there is no showing of a chronic low 
back disability currently.

4.  The veteran had high cholesterol and high triglycerides 
laboratory findings in service.  There is no showing that 
high cholesterol and high triglycerides laboratory findings 
are a disability.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.326 (2002).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.326 (2002).

3.  A disability manifested by high cholesterol and 
triglycerides was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for a right 
knee disability, for a low back disability, and for a 
disability manifested by high cholesterol and triglycerides.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records have 
been obtained, VA examinations have been provided, and there 
have been rating decisions and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter addressing the 
VCAA requirements was provided in February 2001 and the VCAA 
was additionally provided in the March 2002 SOC.  The 
February 2001 letter, the March 2002 SOC, and other letters 
from the VA provided notification to the claimant and to the 
claimant's representative of any information, and medical or 
lay evidence, not previously submitted that is necessary to 
substantiate the claims; and notice of which evidence, if 
any, the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records show that on enlistment 
examination in August 1994, no history or diagnosis of a low 
back disability, right knee disability, or of a chronic 
disability manifested by high cholesterol or triglycerides 
was noted.  A laboratory record from January 1995 shows that 
the veteran's cholesterol and triglycerides findings were 
high.  On an Ionizing Radiation Work examination in March 
1995, no history or diagnosis of a low back disability, a 
right knee disability, or of a chronic disability manifested 
by high cholesterol or triglycerides was noted.  On treatment 
records in January 1996 and April 1996, it was noted that the 
veteran had high cholesterol.  In May 1997, the veteran was 
seen with complaints of low back pain for approximately four 
weeks.  It was relieved with rest and worse with activity and 
at the end of the day.  There was no history of injury.  The 
assessment was mechanical low back pain.  The listing of 
assessments additionally included hyperlipidemia.  On 
separation examination in February 2000, no history or 
diagnosis of a low back disability, a knee disability, or of 
a chronic disability manifested by high cholesterol or 
triglycerides was noted.  It was noted the veteran had an 
abrasion of the right lower extremity, which was not 
considered disabling.  The veteran had mild hyperlipidemia 
that was not considered disabling.  Laboratory results showed 
high cholesterol and triglycerides findings.

On VA examination in June 2000, the veteran reported that he 
had pain of the knee and low back that started two years 
previously.  He reported that he did not go to sick call in 
service for the knee.  He reported he had been to sick call 
in service several times for the back but nothing was done.  
He stated he had not had any trouble with his back for the 
past couple of months since he had been out of service.  
Normal examination of the knee was noted and the impression 
was normal examination of the lumbosacral spine.  The x-rays 
of the right knee and lumbar spine showed no abnormality.

A VA treatment record from October 2002 shows the veteran had 
hyperlipidemia.

At the RO hearing in November 2002, the veteran reported that 
currently, laboratory findings for his cholesterol and 
triglycerides were very high.  He was dieting and exercising, 
but the numbers were still high.  He had been told in service 
that they were high.  He was not on medication but was told 
by his current doctor that if the numbers continued to be 
high he might have to take medication.  He reported he did 
not remember being treated for the right knee in service.  He 
stated had slipped down steps in service but must not have 
gone for treatment.  He reported he was not treated for a 
right knee disorder currently.  He stated it would hurt 
sometimes, but he had not been to a doctor as he felt there 
was nothing that could be done.  As to his low back, he was 
not being treated currently and had not had treatment since 
discharge from service.  He reported that it would hurt and 
he had spasms.  He was seen in service for the low back.  He 
reported that he did remember having an injury to the low 
back in service, but that he started having back pain in 
service, which he had not had prior to service.

On a VA examination in January 2003, the veteran reported 
pain of the right knee and lower back.  The examination of 
the right knee was essentially normal and there was normal 
examination of the lumbosacral spine.  On x-rays from 2000, 
the knees and back were normal.  The current examination was 
normal for the back and knees.  It was the examiner's opinion 
that if symptoms should develop under different 
circumstances, any disorder were as likely to have developed 
while he was in the service as not.

In this case there is no showing by the competent medical 
evidence of a current chronic right knee disability, low back 
disability, or disability manifested by high cholesterol and 
triglycerides.  The veteran was treated on one occasion in 
service for low back complaints, but there is no showing by 
VA examination of a current low back disability.  The veteran 
reported that he was not treated for right knee complaints in 
service, and again, there is no showing by VA examination of 
a current right knee disability.  High cholesterol and 
triglycerides are laboratory findings, and not an actual 
disability for which VA compensation benefits are payable.  
As such, as there is no current medical evidence to establish 
the presence of a chronic current right knee disability, low 
back disability, or disability manifested by high cholesterol 
and triglycerides, there can be no valid claim for service 
connection.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a right knee disability, for a low back 
disability, and for a disability manifested by high 
cholesterol and triglycerides.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a right knee 
disability, a low back disability, or for a disability 
manifested by high cholesterol and triglycerides.

The Board has considered the veteran's testimony and 
contentions and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If the veteran has evidence of a chronic right knee 
disability, chronic low back disability, or a chronic 
disability manifested by high cholesterol and triglycerides 
he should present himself to a VA medical center for 
documentation of a chronic disability.




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a disability manifested 
by high cholesterol and triglycerides is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

